Exhibit 10.2

 

SECOND AMENDED AND RESTATED PLEDGE AGREEMENT

 

This SECOND AMENDED AND RESTATED PLEDGE AGREEMENT dated as of September 17, 2019
(as amended and modified, this “Pledge Agreement”) by those parties identified
as “Pledgors” on the signature pages hereto and such other parties as may become
Pledgors hereunder after the date hereof (the “Pledgors”) in favor of BANK OF
AMERICA, N.A., as Administrative Agent (in such capacity, the “Administrative
Agent”) for the benefit of the Secured Parties (as defined in the Credit
Agreement (as defined below)) amends and restates the Existing Pledge Agreement
(as defined below).

 

RECITALS

 

A.    The Lenders have made loans and extensions of credit to Speedway
Motorsports, Inc., a Delaware corporation (“Speedway Motorsports”), and Speedway
Funding, LLC, a Delaware limited liability company (“Speedway Funding”;
hereinafter Speedway Motorsports and Speedway Funding may be referred to
collectively as the “Borrowers”), upon the terms and conditions provided in that
Amended and Restated Credit Agreement dated as December 29, 2014 (as amended,
modified, renewed, restated, replaced or supplemented prior to the date hereof,
the “Existing Credit Agreement”) among the Borrowers, the Guarantors, the
several banks and financial institutions identified therein and Bank of America,
N.A., as Administrative Agent.

 

B.     In connection with the Existing Credit Agreement, the Borrowers, the
Guarantors and the Administrative Agent entered into that certain Amended and
Restated Pledge Agreement dated as of December 29, 2014 (as amended, modified,
extended, renewed, restated, replaced or supplemented prior to the date hereof,
the “Existing Pledge Agreement”).

 

C.     The Borrowers, the Guarantors, the Lenders and the Administrative Agent
have entered into that certain Second Amended and Restated Credit Agreement
dated as of the date hereof (as amended, modified, extended, renewed, restated,
replaced or supplemented from time to time, the “Credit Agreement”), pursuant to
which the Existing Credit Agreement has been amended and restated and the
obligations under the Existing Credit Agreement have been continued.

 

D.     In connection with the Credit Agreement, the Administrative Agent and the
Pledgors have agreed to amend and restate (but not effect a novation of) the
Existing Pledge Agreement in accordance with the terms of this Pledge Agreement.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of these premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 

1.     Defined Terms.

 

(a)      Unless otherwise defined herein, terms defined in the Credit Agreement
and used herein shall have the meanings given to them in the Credit Agreement.

 

(b)     The following terms shall have the following meanings:

 

“Certificated Security”: a “certificated security” as such term is defined in
the Uniform Commercial Code as in effect in the State of New York on the date
hereof.

 

 

--------------------------------------------------------------------------------

 

 

“Collateral”: the Pledged Stock and all Proceeds thereof.

 

“Collateral Account”: any account established to hold money Proceeds, maintained
under the sole dominion and control of the Administrative Agent, subject to
withdrawal by the Administrative Agent for the account of the Secured Parties as
provided in Section 8(a) hereof.

 

“Issuer”: the issuer of any Pledged Stock, including without limitation the
issuers identified on Schedule1 hereto.

 

“Investment Company Security”: an “investment company security” as such term is
defined in the Uniform Commercial Code as in effect in the State of New York on
the date hereof.

 

“Pledged Stock”: with respect to each Pledgor, (i) one hundred percent (100%) of
the issued and outstanding Capital Stock of each Domestic Subsidiary (that is
not an Excluded Subsidiary) that is directly owned by such Pledgor and
(ii) sixty-five percent (65%) of the issued and outstanding Voting Stock and one
hundred percent (100%) of the issued and outstanding Capital Stock not
constituting Voting Stock of each Foreign Subsidiary that is directly owned by
such Pledgor, including without limitation the Capital Stock of the Subsidiaries
owned by such Pledgor as set forth on Schedule 1 hereto, in each case together
with the certificates (or other agreements or instruments), if any, representing
such Capital Stock, and all options and other rights, contractual or otherwise,
with respect thereto, including, but not limited to, the following:

 

(A)     all Capital Stock representing a dividend thereon, or representing a
distribution or return of capital upon or in respect thereof, or resulting from
a stock split, revision, reclassification or other exchange therefor, and any
subscriptions, warrants, rights or options issued to the holder thereof, or
otherwise in respect thereof; and

 

(B)     in the event of any consolidation or merger involving the Issuer thereof
and in which such Issuer is not the surviving Person, all shares of each class
of the Capital Stock of the successor Person formed by or resulting from such
consolidation or merger, to the extent that such successor Person is a direct
Subsidiary of a Pledgor.

 

“Proceeds”: all “proceeds” as such term is defined in the Uniform Commercial
Code as in effect in the State of New York on the date hereof.

 

“Secured Obligations”: without duplication, (i) all Obligations and (ii) all
costs and expenses incurred in connection with enforcement and collection of the
Obligations, including the Attorney Costs.

 

“Security”: a “security” as such term is defined in the Uniform Commercial Code
as in effect in the State of New York on the date hereof.

 

“Securities Account”: a “securities account” as such term is defined in the
Uniform Commercial Code as in effect in the State of New York on the date
hereof.

 

2

--------------------------------------------------------------------------------

 

 

“Securities Act”: the Securities Act of 1933, as amended.

 

“Specified Permitted Liens”: the Liens, if any, on the Collateral securing (i)
Permitted Pari Passu Indebtedness, (ii) Permitted Junior Priority Refinancing
Indebtedness or (iii) Incremental Equivalent Debt that is secured by a Lien on
the Collateral ranking junior to the Lien created under this Pledge Agreement,
in each case, to the extent permitted under the Credit Agreement.

 

“Uniform Commercial Code” or “UCC”: the Uniform Commercial Code from time to
time in effect in the State of New York.

 

(c)     The words “hereof,” “herein” and “hereunder” and words of similar import
when used in this Pledge Agreement shall refer to this Pledge Agreement as a
whole and not to any particular provision of this Pledge Agreement, and section
and paragraph references are to this Pledge Agreement unless otherwise
specified.

 

(d)     The meanings given to terms defined herein shall be equally applicable
to both the singular and plural forms of such terms.

 

2.     Pledge; Grant of Security Interest. To secure the prompt payment and
performance in full when due, whether by lapse of time, acceleration, mandatory
prepayment or otherwise, of the Secured Obligations, each Pledgor hereby grants
to the Administrative Agent, for the benefit of the holders of the Secured
Obligations, a continuing security interest in, and a right to set off against,
any and all right, title and interest of such Pledgor in and to the Collateral,
whether now owned or existing or owned, acquired, or arising hereafter. The
Pledgors and the Administrative Agent, on behalf of the holders of the Secured
Obligations, hereby acknowledge and agree that the security interest created
hereby in the Collateral constitutes continuing collateral security for all of
the Secured Obligations, whether now existing or hereafter arising.

 

Without limiting the generality of the foregoing, it is hereby specifically
understood and agreed that the Pledgor may from time to time hereafter deliver
additional Capital Stock to the Administrative Agent as collateral security for
the Secured Obligations. Upon delivery to the Administrative Agent, such
additional Capital Stock shall be deemed to be part of the Collateral and shall
be subject to the terms of this Pledge Agreement whether or not Schedule 1 is
amended to refer to such additional Capital Stock.

 

3.     Stock Powers. Concurrently with the delivery to the Administrative Agent
of each certificate representing one or more shares of Pledged Stock, each of
the Pledgors shall deliver an undated stock power in substantially the form of
Schedule 2 hereto covering such certificate, duly executed in blank with, if the
Administrative Agent so requests, signature guaranteed.

 

4.     Representations and Warranties. Each Pledgor represents and warrants
that:

 

(a)     The Pledged Stock constitutes (i) one hundred percent (100%) of the
issued and outstanding shares of all classes of Capital Stock of each Domestic
Subsidiary of Holdings (that is not an Excluded Subsidiary) and (ii) sixty-five
percent (65%) of the issued and outstanding Voting Stock and one hundred percent
(100%) of the issued and outstanding Capital Stock not constituting Voting Stock
of each Foreign Subsidiary of Holdings.

 

(b)     All of the Pledged Stock has been duly and validly issued and are fully
paid and nonassessable.

 

3

--------------------------------------------------------------------------------

 

 

(c)     The Pledgor is the record and beneficial owner of, and has good and
marketable title to, the Pledged Stock of such Pledgor, free of any and all
Liens or options in favor of, or claims of, any other Person, except (i) the
security interests created by this Pledge Agreement and (ii) Specified Permitted
Liens.

 

(d)     Upon delivery to the Administrative Agent of any stock certificates
evidencing the Pledged Stock and the filing in the appropriate jurisdiction of
the financing statements referred to in Section 13 hereof, the security interest
created by this Pledge Agreement will constitute a valid, perfected first
priority security interest in the Collateral (including all uncertificated
Pledged Stock consisting of partnership or limited liability company interests
that do not constitute Securities), enforceable in accordance with its terms
against all creditors of the Pledgor and any Persons purporting to purchase any
Collateral from the Pledgor, except as affected by bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium and other similar laws
relating to or affecting creditors’ rights generally, general equitable
principles (whether considered in a proceeding in equity or at law) and an
implied covenant of good faith and fair dealing.

 

(e)     Except as previously disclosed to the Administrative Agent, none of the
Pledged Stock consisting of partnership or limited liability company interests
(i) is dealt in or traded on a securities exchange or in a securities market,
(ii) by its terms expressly provides that it is a security governed by Article 8
of the UCC, (iii) is an Investment Company Security, (iv) is held in a
Securities Account or (v) constitutes a “Security” or a “Financial Asset” (as
such terms are defined in the UCC).

 

5.     Covenants. Each Pledgor covenants and agrees that, from and after the
date of this Pledge Agreement until the Facility Termination Date:

 

(a)     If the Pledgor shall, as a result of its ownership of the Pledged Stock,
become entitled to receive or shall receive any stock certificate (including,
without limitation, any certificate representing a stock dividend or a
distribution in connection with any reclassification, increase or reduction of
capital or any certificate issued in connection with any reorganization), option
or rights, whether in addition to, in substitution of, as a conversion of, or in
exchange for any shares of the Pledged Stock, or otherwise in respect thereof,
the Pledgor shall accept the same as the agent of the Secured Parties, hold the
same in trust for the Secured Parties and deliver the same forthwith to the
Administrative Agent in the exact form received, duly indorsed by the Pledgor to
the Administrative Agent, if required, together with an undated stock power
covering such certificate duly executed in blank by the Pledgor and with, if the
Administrative Agent so requests, signature guaranteed, to be held by the
Administrative Agent, subject to the terms hereof, as additional collateral
security for the Secured Obligations. Any sums paid to a Pledgor upon or in
respect of the Pledged Stock upon the liquidation or dissolution of any Issuer
shall be paid over to the Administrative Agent to be held by it hereunder as
additional collateral security for the Secured Obligations, and in case any
distribution of capital shall be made on or in respect of the Pledged Stock or
any property shall be distributed upon or with respect to the Pledged Stock
pursuant to the recapitalization or reclassification of the capital of the
Issuer or pursuant to the reorganization thereof, the property so distributed
shall be delivered to the Administrative Agent to be held by it hereunder as
additional collateral security for the Secured Obligations. If any sums of money
or property so paid or distributed in respect of the Pledged Stock shall be
received by the Pledgor, the Pledgor shall, until such money or property is paid
or delivered to the Administrative Agent, hold such money or property in trust
for the Secured Parties, segregated from other funds of the Pledgor, as
additional collateral security for the Secured Obligations.

 

4

--------------------------------------------------------------------------------

 

 

(b)     Without the prior written consent of the Administrative Agent, the
Pledgor will not (i) vote to enable, or take any other action to permit, any
Issuer to issue any stock or other equity securities of any nature or to issue
any other securities convertible into or granting the right to purchase or
exchange for any stock or equity securities of any nature of any Issuer, (ii)
sell, assign, transfer, exchange, or otherwise dispose of, or grant any option
with respect to, the Collateral, (iii) create, incur or permit to exist any Lien
or option in favor of, or any claim of any Person with respect to, any of the
Collateral, or any interest therein, except for the security interests created
by this Pledge Agreement and Specified Permitted Liens or (iv) enter into any
agreement or undertaking restricting the right or ability of the Pledgor or the
Administrative Agent to sell, assign or transfer any of the Collateral.

 

(c)     The Pledgor shall maintain the security interests created by this Pledge
Agreement as first priority, perfected security interests and shall defend such
security interests against claims and demands of all Persons whomsoever. At any
time and from time to time, upon the written request of the Administrative
Agent, and at the sole expense of the Pledgor, the Pledgor will promptly and
duly execute and deliver such further instruments and documents and take such
further actions as the Administrative Agent may reasonably request for the
purposes of obtaining or preserving the full benefits of this Pledge Agreement
and of the rights and powers herein granted. If any amount payable under or in
connection with any of the Collateral shall be or become evidenced by any
promissory note, other instrument or chattel paper, such promissory note,
instrument or chattel paper shall be immediately delivered to the Administrative
Agent, duly endorsed in a manner satisfactory to the Administrative Agent, to be
held as Collateral pursuant to this Pledge Agreement.

 

(d)     The Pledgor shall pay, and save the Administrative Agent and the Secured
Parties harmless from, any and all liabilities with respect to, or resulting
from any delay in paying, any and all stamp, excise, sales or other taxes which
may be payable or determined to be payable with respect to any of the Collateral
or in connection with any of the transactions contemplated by this Pledge
Agreement, except for any such liabilities which result from the gross
negligence or willful misconduct of the Administrative Agent.

 

(e)     The Pledgor shall not, without executing and delivering, or causing to
be executed and delivered, to the Administrative Agent such agreements,
documents and instruments as the Administrative Agent may require, issue or
acquire any Capital Stock consisting of an interest in a partnership or a
limited liability company that (i) is dealt in or traded on a securities
exchange or in a securities market, (ii) by its terms expressly provides that it
is a security governed by Article 8 of the UCC, (iii) is an Investment Company
Security, (iv) is held in a Securities Account or (v) constitutes a “Security”
or a “Financial Asset” (as such terms are defined in the UCC).

 

(f)     The Pledgor will deliver to the Administrative Agent promptly upon the
receipt thereof by or on behalf of such Pledgor, all certificates and
instruments constituting Pledged Stock (subject to Section 7.14 of the Credit
Agreement in the case of the certificates representing the Capital Stock of
North Wilkesboro Speedway, Inc., a North Carolina corporation, Speedway
Consulting & Design, Inc., a North Carolina corporation, and Speedway Funding
II, Inc., a Delaware corporation). Prior to delivery to the Administrative
Agent, all such certificates constituting Pledged Stock shall be held in trust
by such Pledgor for the benefit of the Administrative Agent and the other
Secured Parties pursuant hereto. All such certificates representing Pledged
Stock shall be delivered to the Administrative Agent in suitable form for
transfer by delivery or shall be accompanied by duly executed instruments of
transfer or assignment in blank, substantially in the form provided in Schedule
2 hereto or other form acceptable to the Administrative Agent, to be held by the
Administrative Agent as collateral security for the Secured Obligations.

 

5

--------------------------------------------------------------------------------

 

 

6.     Cash Dividends; Voting Rights. Unless an Event of Default has occurred
and the Administrative Agent has given notice to the Pledgors of the
Administrative Agent’s intent to exercise its corresponding rights pursuant to
Section 7 hereof, the Pledgors shall be permitted to receive all cash dividends,
to the extent permitted in the Credit Agreement, in respect of the Pledged Stock
and to exercise all voting and corporate rights with respect to the Pledged
Stock; provided, however, that no vote shall be cast or corporate right
exercised or other action taken which, in the Administrative Agent’s reasonable
judgment, would impair the Collateral or which would be inconsistent with or
result in any violation of any provision of the Credit Agreement, this Pledge
Agreement or any other Credit Document.

 

7.      Rights of the Secured Parties and the Administrative Agent.

 

(a)     All money Proceeds received by the Administrative Agent hereunder shall
be held by the Administrative Agent for the benefit of the Secured Parties in a
Collateral Account. All Proceeds while held by the Administrative Agent in a
Collateral Account (or by the Pledgors in trust for the Secured Parties) shall
continue to be held as collateral security for all the Secured Obligations and
shall not constitute payment thereof until applied as provided in Section 8(a)
hereof.

 

(b)     At any time after an Event of Default has occurred and the
Administrative Agent has given notice to the Pledgors of its intent to exercise
the following rights to the Pledgors, (i) the Administrative Agent shall have
the right to receive any and all cash dividends paid in respect of the Pledged
Stock and make application thereof to the Secured Obligations in the order set
forth in Section 9.3 of the Credit Agreement, and (ii) all of the Pledged Stock
shall be registered in the name of the Administrative Agent or its nominee, and
the Administrative Agent or its nominee may thereafter exercise (A) all voting,
corporate and other rights pertaining to the Pledged Stock at any meeting of
shareholders of any Issuer or otherwise and (B) any and all rights of
conversion, exchange, subscription and any other rights, privileges or options
pertaining to the Pledged Stock as if it were the absolute owner thereof
(including, without limitation, the right to exchange at its discretion any and
all of the Pledged Stock upon the merger, consolidation, reorganization,
recapitalization or other fundamental change in the corporate structure of any
Issuer, or upon the exercise by any Pledgor or the Administrative Agent of any
right, privilege or option pertaining to the Pledged Stock, and in connection
therewith, the right to deposit and deliver any and all of the Pledged Stock
with any committee, depositary, transfer agent, registrar or other designated
agency upon such terms and conditions as the Administrative Agent may
determine), all without liability except to account for property actually
received by it, but the Administrative Agent shall have no duty to the Pledgors
to exercise any such right, privilege or option and shall not be responsible for
any failure to do so or delay in so doing.

 

8.      Remedies.

 

(a)      At any time after an Event of Default has occurred, at the
Administrative Agent’s election, the Administrative Agent may apply all or any
part of Proceeds held in any Collateral Account in payment of the Secured
Obligations in the order set forth in Section 9.3 of the Credit Agreement.

 

6

--------------------------------------------------------------------------------

 

 

(b)     At any time after an Event of Default has occurred, the Administrative
Agent, on behalf of the Secured Parties, may exercise, in addition to all other
rights and remedies granted in this Pledge Agreement and in any other instrument
or agreement securing, evidencing or relating to the Secured Obligations, all
rights and remedies of a secured party under the Uniform Commercial Code.
Without limiting the generality of the foregoing, the Administrative Agent,
without demand of performance or other demand, presentment, protest,
advertisement or notice of any kind (except any notice required by law referred
to below) to or upon the Pledgors or any other Person (all and each of which
demands, defenses, advertisements and notices are hereby waived), may in such
circumstances forthwith collect, receive, appropriate and realize upon the
Collateral, or any part thereof, and/or may forthwith sell, assign, give an
option or options to purchase or otherwise dispose of and deliver the Collateral
or any part thereof (or contract to do any of the foregoing), in one or more
parcels at public or private sale or sales, in the over-the-counter market, at
any exchange, broker’s board or office of the Administrative Agent or any other
Secured Party or elsewhere upon such terms and conditions as it may deem
advisable and at such prices as it may deem best, for cash or on credit or for
future delivery without assumption of any credit risk. The Administrative Agent
or any other Secured Party shall have the right upon any such public sale or
sales, and, to the extent permitted by law, upon any such private sale or sales,
to purchase the whole or any part of the Collateral so sold, free of any right
or equity of redemption in any Pledgor, which right or equity of redemption is
hereby waived and released. The Administrative Agent shall apply any Proceeds
from time to time held by it and the net proceeds of any such collection,
recovery, receipt, appropriation, realization or sale, after deducting all
reasonable costs and expenses of every kind incurred in respect thereof or
incidental to the care or safekeeping of any of the Collateral or in any way
relating to the Collateral or the rights of the Administrative Agent and the
other Secured Parties hereunder, including, without limitation, reasonable
attorneys’ fees and disbursements of counsel to the Administrative Agent, to the
payment in whole or in part of the Secured Obligations, in the order set forth
in Section 9.3 of the Credit Agreement, and only after such application and
after the payment by the Administrative Agent of any other amount required by
any provision of law, need the Administrative Agent account for the surplus, if
any, to any Pledgor. To the extent permitted by applicable law, each Pledgor
waives all claims, damages and demands it may acquire against the Administrative
Agent or any other Secured Party arising out of the exercise by them of any
rights hereunder. If any notice of a proposed sale or other disposition of
Collateral shall be required by law, such notice shall be deemed reasonable and
proper if given at least twenty (20) days before such sale or other disposition.
The Pledgors shall remain liable for any deficiency if the proceeds of any sale
or other disposition of Collateral are insufficient to pay the Secured
Obligations and the reasonable fees and disbursements of any attorneys employed
by the Administrative Agent or any other Secured Party to collect such
deficiency.

 

9.      Registration Rights; Private Sales.

 

(a)      If the Administrative Agent shall determine to exercise its right to
sell any or all of the Pledged Stock pursuant to Section 8 hereof, and if in the
opinion of the Administrative Agent it is necessary or advisable to have the
Pledged Stock, or that portion thereof to be sold, registered under the
provisions of the Securities Act, the Pledgors will cause the Issuer thereof to
(i) execute and deliver, and cause the directors and officers of such Issuer to
execute and deliver, all such instruments and documents, and do or cause to be
done all such other acts as may be, in the opinion of the Administrative Agent,
necessary or advisable to register the Pledged Stock, or that portion thereof to
be sold, under the provisions of the Securities Act, (ii) to use its best
efforts to cause the registration statement relating thereto to become effective
and to remain effective for a period of one year from the date of the first
public offering of the Pledged Stock, or that portion thereof to be sold, and
(iii) to make all amendments thereto and/or to the related prospectus which, in
the opinion of the Administrative Agent, are necessary or advisable, all in
conformity with the requirements of the Securities Act and the rules and
regulations of the SEC applicable thereto. Each Pledgor acknowledges and agrees
to cause such Issuer to comply with the provisions of the securities or “Blue
Sky” laws of any and all jurisdiction which the Administrative Agent shall
designate and to make available to its security holders, as soon as practicable,
an earnings statement (which need not be audited) which will satisfy the
provisions of Section 11(a) of the Securities Act.

 

7

--------------------------------------------------------------------------------

 

 

(b)     Each Pledgor recognizes that the Administrative Agent may be unable to
effect a public sale of any or all the Pledged Stock, by reason of certain
prohibitions contained in the Securities Act and applicable state securities
laws or otherwise, and may be compelled to resort to one or more private sales
thereof to a restricted group of purchasers which will be obligated to agree,
among other things, to acquire such securities for their own account for
investment and not with a view to the distribution or resale thereof. Each
Pledgor agrees that any such private sale may result in prices and other terms
less favorable than if such sale were a public sale and, notwithstanding such
circumstances, agrees that any such private sale shall be deemed to have been
made in a commercially reasonable manner. The Administrative Agent shall be
under no obligation to delay a sale of any of the Pledged Stock for the period
of time necessary to permit the Issuer thereof to register such securities for
public sale under the Securities Act, or under applicable state securities laws,
even if such Issuer agrees to do so.

 

(c)     Each Pledgor further agrees to use its commercially reasonable efforts
to do or cause to be done all such other acts as may be necessary to make such
sale or sales of all or any portion of the Pledged Stock pursuant to Sections 8
and 9(a) valid and binding and in compliance with any and all other applicable
Law. Each Pledgor further agrees that a breach of any of the covenants contained
in Sections 8 and 9(a) will cause irreparable injury to the Administrative Agent
and the other Secured Parties, that the Administrative Agent and the other
Secured Parties have no adequate remedy at law in respect of such breach and, as
a consequence, that each and every covenant contained in Sections 8 and 9(a)
shall be specifically enforceable against such Pledgor, and such Pledgor hereby
waives and agrees not to assert any defenses against an action for specific
performance of such covenants except for a defense that no Event of Default has
occurred.

 

(d)     Each Pledgor further acknowledges and agrees that any offer to sell any
Pledged Stock which has been (i) publicly advertised on a bona fide basis in a
newspaper or other publication of general circulation in the financial community
of New York, New York (to the extent that such offer may be advertised without
prior registration under the Securities Act of 1933), or (ii) made privately in
the manner described above shall be deemed to involve a “public sale” under the
UCC, notwithstanding that such sale may not constitute a “public offering” under
the Securities Act of 1933, and any Secured Party may, in such event, bid for
the purchase of such securities.

 

10.    Irrevocable Authorization and Instruction to Issuer. Each Pledgor hereby
authorizes and instructs each Issuer to comply with any instruction received by
it from the Administrative Agent in writing that (a) states that an Event of
Default has occurred and (b) is otherwise in accordance with the terms of this
Pledge Agreement, without any other or further instructions from such Pledgor,
and such Pledgor agrees that each Issuer shall be fully protected by the
Pledgors in so complying.

 

8

--------------------------------------------------------------------------------

 

 

11.     Administrative Agent’s Appointment as Attorney-in-Fact.

 

(a)      Each Pledgor hereby irrevocably constitutes and appoints the
Administrative Agent and any officer or agent of the Administrative Agent, with
full power of substitution, as its true and lawful attorney-in-fact with fully
irrevocable power and authority in the place and stead of such Pledgor and in
the name of such Pledgor or in the Administrative Agent’s own name, from time to
time in the Administrative Agent’s discretion, for the purpose of carrying out
the terms of this Pledge Agreement, to take any and all appropriate action and
to execute any and all documents and instruments which may be necessary or
desirable to accomplish the purposes of this Pledge Agreement, including,
without limitation, any financing statements, endorsements, assignments or other
instruments of transfer.

 

(b)     Each Pledgor hereby ratifies all that said attorneys shall lawfully do
or cause to be done pursuant to the power of attorney granted in Section 11(a)
hereof. All powers, authorizations and agencies contained in this Pledge
Agreement are coupled with an interest and are irrevocable until the Facility
Termination Date.

 

12.    Duty of Administrative Agent. The Administrative Agent’s sole duty with
respect to the custody, safekeeping and physical preservation of the Collateral
in its possession, under Section 9-207 of the Uniform Commercial Code or
otherwise, shall be to deal with it in the same manner as the Administrative
Agent deals with similar securities and property for its own account, except
that the Administrative Agent shall have no obligation to invest funds held in
any Collateral Account and may hold the same as demand deposits. Neither the
Administrative Agent, any other Secured Party nor any of their respective
directors, officers, employees or agents shall be liable for failure to demand,
collect or realize upon any of the Collateral or for any delay in doing so or
shall be under any obligation to sell or otherwise dispose of any Collateral
upon the request of any Pledgor or any other Person or to take any other action
whatsoever with regard to the Collateral or any part thereof.

 

13.    Authorization of Financing Statements. Each Pledgor authorizes the
Administrative Agent to prepare and file financing statements with respect to
the Collateral in such form and in such filing offices as the Administrative
Agent reasonably determines appropriate to perfect the security interests of the
Administrative Agent under this Pledge Agreement. Such financing statements may
describe the collateral in the same manner as described herein or may contain an
indication or description of collateral that describes such property in any
other manner as the Administrative Agent may determine is necessary or advisable
to ensure the perfection of the security interest in the collateral granted to
the Administrative Agent in connection herewith.

 

14.     Authority of Administrative Agent. Each Pledgor acknowledges that the
rights and responsibilities of the Administrative Agent under this Pledge
Agreement with respect to any action taken by the Administrative Agent or the
exercise or non-exercise by the Administrative Agent of any option, voting
right, request, judgment or other right or remedy provided for herein or
resulting or arising out of this Pledge Agreement shall, as between the
Administrative Agent and the other Secured Parties, be governed by the Credit
Agreement and by such other agreements with respect thereto as may exist from
time to time among them, but, as between the Administrative Agent and such
Pledgor, the Administrative Agent shall be conclusively presumed to be acting as
agent for the other Secured Parties with full and valid authority so to act or
refrain from acting, and neither any Pledgor nor any Issuer shall be under any
obligation, or entitlement, to make any inquiry respecting such authority.

 

9

--------------------------------------------------------------------------------

 

 

15.    Notices. All notices shall be given or made in accordance with Section
11.1 of the Credit Agreement.

 

16.    Severability. Any provision of this Pledge Agreement which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

17.    Amendments in Writing; No Waiver; Cumulative Remedies.

 

(a)      None of the terms or provisions of this Pledge Agreement may be waived,
amended, supplemented or otherwise modified except by a written instrument
executed by the Pledgors and the Administrative Agent; provided that any
provision of this Pledge Agreement may be waived by the Administrative Agent and
the Secured Parties in a letter or agreement executed by the Administrative
Agent or by facsimile or email transmission from the Administrative Agent.

 

(b)     Neither the Administrative Agent nor any Secured Party shall by any act
(except by a written instrument pursuant to Section 17(a) hereof), delay,
indulgence, omission or otherwise be deemed to have waived any right or remedy
hereunder or to have acquiesced in any Default or Event of Default or in any
breach of any of the terms and conditions hereof. No failure to exercise, nor
any delay in exercising on the part of the Administrative Agent any right, power
or privilege hereunder shall operate as a waiver thereof. No single or partial
exercise of any right, power or privilege hereunder shall preclude any other or
further exercise thereof or the exercise of any other right, power or privilege.
A waiver by the Administrative Agent of any right or remedy hereunder on any one
occasion shall not be construed as a bar to any right or remedy which the
Administrative Agent would otherwise have on any future occasion.

 

(c)     The rights and remedies herein provided are cumulative, may be exercised
singly or concurrently and are not exclusive of any other rights or remedies
provided by law.

 

18.    Section Headings. The section headings used in this Pledge Agreement are
for convenience of reference only and are not to affect the construction hereof
or be taken into consideration in the interpretation hereof.

 

19.    Successors and Assigns. This Pledge Agreement shall be binding upon the
successors and assigns of the Pledgors and shall inure to the benefit of the
Administrative Agent and the other Secured Parties and their successors and
assigns, provided that the Pledgors may not assign any of their rights or
obligations under this Pledge Agreement without the prior written consent of the
Administrative Agent and any such purported assignment without such prior
written consent shall be null and void.

 

20.    Term of Agreement. This Pledge Agreement and the security interests
granted hereunder shall remain in full force and effect until the Facility
Termination Date, at which time this Pledge Agreement shall be automatically
terminated (other than with respect to obligations under this Pledge Agreement
that expressly survive such termination) and (a) the Pledgors shall be entitled
to the return, at the Pledgors’ expense, of any and all funds in the Collateral
Account and such of the Collateral held by the Administrative Agent as shall not
have been sold or otherwise applied pursuant to the terms hereof and (b) the
Administrative Agent shall, at the Pledgors’ expense, execute and deliver to the
Pledgors such UCC termination statements and other documents as the Pledgors
shall reasonably request to evidence such release and termination.

 

10

--------------------------------------------------------------------------------

 

 

21.    Joint and Several Obligations of Pledgors.

 

(a)     Each of the Pledgors is accepting joint and several liability hereunder
in consideration of the financial accommodation to be provided by the holders of
the Secured Obligations, for the mutual benefit, directly and indirectly, of
each of the Pledgors and in consideration of the undertaking of each of the
Pledgors to accept joint and several liability for the obligations of each of
them.

 

(b)     Each of the Pledgors jointly and severally hereby irrevocably and
unconditionally accepts, not merely as a surety but also as a co-debtor, joint
and several liability with the other Pledgors with respect to the payment and
performance of all of the Secured Obligations arising under this Pledge
Agreement, the other Credit Documents and any other documents relating to the
Secured Obligations, it being the intention of the parties hereto that all the
Secured Obligations shall be the joint and several obligations of each of the
Pledgors without preferences or distinction among them.

 

(c)     Notwithstanding any provision to the contrary contained herein, in any
other of the Credit Documents or in any other documents relating to the Secured
Obligations the obligations of each Guarantor under the Credit Agreement and the
other Credit Documents shall be limited to an aggregate amount equal to the
largest amount that would not render such obligations subject to avoidance under
Section 548 of the Bankruptcy Code or any comparable provisions of any
applicable state law.

 

22.   GOVERNING LAW; Submission to Jurisdiction; Venue; Service of Process;
WAIVER OF RIGHT TO TRIAL BY JURY; Acknowledgement Regarding Any Supported QFCs.
The terms of Sections 11.12, 11.13 and 11.25 of the Credit Agreement with
respect to governing law, submission to jurisdiction, waiver of venue, service
of process, waiver of right to trial by jury and acknowledgement regarding any
supported QFCs are incorporated herein by reference, mutatis mutandis, and the
parties hereto agree to such terms.

 

23.    Counterparts. This Pledge Agreement may be executed in counterparts (and
by different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Pledge Agreement shall become effective when it shall have
been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Pledge Agreement by fax transmission or
e-mail transmission (e.g., “pdf” or “tif”) shall be effective as delivery of a
manually executed counterpart of this Pledge Agreement. Without limiting the
foregoing, to the extent a manually executed counterpart is not specifically
required to be delivered under the terms hereof, upon the request of any party,
such fax transmission or e-mail transmission shall be promptly followed by such
manually executed counterpart.

 

24.    Consent of Issuers of Pledged Stock. Any Pledgor that is a Credit Party
hereby acknowledges, consents and agrees to the grant of the security interests
in such Pledged Stock by the applicable Pledgors pursuant to this Pledge
Agreement, together with all rights accompanying such security interest as
provided by this Pledge Agreement and applicable law, notwithstanding any
anti-assignment provisions in any operating agreement, limited partnership
agreement or similar organizational or governance documents of such Issuer.

 

11

--------------------------------------------------------------------------------

 

 

25.    Joinder. At any time after the date of this Pledge Agreement, one or more
additional Persons may become party hereto by executing and delivering to the
Administrative Agent a Joinder Agreement in the form of Schedule 7.12 to the
Credit Agreement or such other form acceptable to the Administrative Agent.
Immediately upon such execution and delivery of such Joinder Agreement (and
without any further action), each such additional Person will become a party to
this Pledge Agreement as a “Pledgor” and have all of the rights and obligations
of a Pledgor hereunder and this Pledge Agreement and the schedules hereto shall
be deemed amended by such Joinder Agreement.

 

26.    Releases of Collateral. If any Collateral shall be sold, transferred or
otherwise disposed of by any Pledgor in a transaction permitted by the Credit
Agreement, then the Administrative Agent, at the request and sole expense of
such Pledgor, shall promptly execute and deliver to such Pledgor all releases
and other documents, and take such other action, reasonably necessary for the
release of the Liens created hereby or by any other Credit Document on such
Collateral. The Administrative Agent may release any of the Pledged Stock from
this Pledge Agreement or may substitute any of the Pledged Stock for other
Pledged Stock without altering, varying or diminishing in any way the force,
effect, lien, pledge or security interest of this Pledge Agreement as to any
Pledged Stock not expressly released or substituted, and this Pledge Agreement
shall continue as a first priority Lien on all Pledged Stock not expressly
released or substituted.

 

27.    Marshaling. The Secured Parties shall not be required to marshal any
present or future collateral security (including but not limited to the
Collateral) for, or other assurances of payment of, the Secured Obligations or
any of them or to resort to such collateral security or other assurances of
payment in any particular order, and all of its rights and remedies hereunder
and in respect of such collateral security and other assurances of payment shall
be cumulative and in addition to all other rights and remedies, however existing
or arising. To the extent that it lawfully may, each Pledgor hereby agrees that
it will not invoke any law relating to the marshaling of collateral which might
cause delay in or impede the enforcement of the Administrative Agent’s rights
and remedies under this Pledge Agreement or under any other instrument creating
or evidencing any of the Secured Obligations or under which any of the Secured
Obligations is outstanding or by which any of the Secured Obligations is secured
or payment thereof is otherwise assured, and, to the extent that it lawfully
may, each Pledgor hereby irrevocably waives the benefits of all such laws.

 

28.    Amendment and Restatement. The parties to the Existing Pledge Agreement
each hereby agree that the Existing Pledge Agreement automatically shall be
deemed amended, superseded and restated in its entirety by this Pledge
Agreement. All indebtedness, obligations, liabilities and liens created by the
Existing Pledge Agreement shall continue unimpaired and in full force and
effect, as amended and restated in this Pledge Agreement. This Pledge Agreement
does not constitute a novation of the obligations and liabilities existing under
the Existing Pledge Agreement, and this Pledge Agreement evidences the
obligations of the Pledgors under the Existing Pledge Agreement as continued and
amended and restated hereby.

 

[Remainder of Page Intentionally Left Blank]

 

12

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the undersigned have caused this Pledge Agreement to be duly
executed and delivered as of the date first above written.

 

 

PLEDGORS:

 

SPEEDWAY MOTORSPORTS, INC.,

a Delaware corporation

 

By: /s/ William R. Brooks

Name: William R. Brooks

Title: Vice Chairman, Chief Financial Officer and Treasurer

 

SPEEDWAY FUNDING, LLC,

a Delaware limited liability company

 

By: /s/ William R. Brooks

Name: William R. Brooks

Title: President and Chief Financial Officer

 

SPEEDWAY HOLDINGS II, LLC,

a North Carolina limited liability company

 

By: /s/ William R. Brooks

Name: William R. Brooks

Title: Vice President and Chief Financial Officer

 

[Signature Pages Continue]

 

 

 

SPEEDWAY MOTORSPORTS, INC.
SECOND AMENDED AND RESTATED PLEDGE AGREEMENT

 

--------------------------------------------------------------------------------

 

 

 

ATLANTA MOTOR SPEEDWAY, LLC,

a Georgia limited liability company

BRISTOL MOTOR SPEEDWAY, LLC,

a Tennessee limited liability company

CHARLOTTE MOTOR SPEEDWAY, LLC,

a North Carolina limited liability company

INEX CORP.,

a North Carolina corporation

KENTUCKY RACEWAY, LLC

a Kentucky limited liability company

NEVADA SPEEDWAY, LLC,

a Delaware limited liability company

New Hampshire Motor Speedway, Inc.,

a New Hampshire corporation

SMI SYSTEMS, LLC

a Nevada limited liability company

SMI TRACKSIDE, LLC,

a North Carolina limited liability company

SMISC HOLDINGS, LLC,

a North Carolina limited liability company

SPEEDWAY MEDIA, LLC,

a North Carolina limited liability company

SPEEDWAY SONOMA, LLC,

a Delaware limited liability company

TEXAS MOTOR SPEEDWAY, INC.,

a Texas corporation

U.S. Legend Cars International, Inc.,

a North Carolina corporation

 

 

By: /s/ William R. Brooks

Name: William R. Brooks

Title: Executive Vice President

 

 

SPEEDWAY TBA, LLC,

a North Carolina limited liability company

 

By:     Speedway Motorsports, Inc., its Sole Member

 

By: /s/ William R. Brooks

Name: William R. Brooks

Title: Vice Chairman, Chief Financial

          Officer and Treasurer

 

[Signature Pages Continue]

 

 

 

SPEEDWAY MOTORSPORTS, INC.
SECOND AMENDED AND RESTATED PLEDGE AGREEMENT

 

--------------------------------------------------------------------------------

 

 

 

SPEEDWAY PROPERTIES COMPANY, LLC,

a Delaware limited liability company 

SPEEDWAY FUNDING II, Inc.,

a Delaware corporation

 

 

By: /s/ William R. Brooks     

Name: William R. Brooks

Title: President and Chief Financial Officer

 

[Signature Pages Continue]

 

 

 

SPEEDWAY MOTORSPORTS, INC.
SECOND AMENDED AND RESTATED PLEDGE AGREEMENT

 

--------------------------------------------------------------------------------

 

 

ADMINISTRATIVE

AGENT:

 

BANK OF AMERICA, N.A.,

as Administrative Agent

 

By: /s/ Bridgett J. Manduk Mowry

Name: Bridgett J. Manduk Mowry

Title: Vice President

 

 

 

SPEEDWAY MOTORSPORTS, INC.
SECOND AMENDED AND RESTATED PLEDGE AGREEMENT

 

--------------------------------------------------------------------------------

 

 

Schedule 1

 

Description of Pledged Stock

 

 

Pledgor

 

 

Issuer

 

Cert. No.

No. of

Shares

Speedway Holdings II, LLC

Speedway Motorsports, Inc.

1

1

Speedway Motorsports, Inc.

Atlanta Motor Speedway, LLC

N/A

N/A

Speedway Motorsports, Inc.

Bristol Motor Speedway, LLC

N/A

N/A

Speedway Motorsports, Inc.

Charlotte Motor Speedway, LLC

N/A

N/A

Speedway Motorsports, Inc.

New Hampshire Motor Speedway, Inc.

9

322

Speedway Motorsports, Inc.

Texas Motor Speedway, Inc.

1

1,000

Speedway Motorsports, Inc.

SMISC Holdings, LLC

N/A

N/A

Speedway Motorsports, Inc.

Speedway Sonoma, LLC

N/A

N/A

Speedway Motorsports, Inc.

Kentucky Raceway, LLC

N/A

N/A

Speedway Motorsports, Inc.

Speedway TBA, LLC

N/A

N/A

Speedway Motorsports, Inc.

Nevada Speedway, LLC

N/A

N/A

Speedway Motorsports, Inc.

Speedway Funding, LLC

N/A

N/A

Speedway Motorsports, Inc.

Speedway Funding II, Inc.

1

100

Charlotte Motor Speedway, LLC

INEX Corp.

1

5,000

Charlotte Motor Speedway, LLC

U.S. Legend Cars International, Inc.

5

5,000

Speedway Properties Company, LLC

Speedway Media, LLC

N/A

N/A

Speedway Motorsports, Inc.

Speedway Properties Company, LLC

N/A

N/A

Speedway Motorsports, Inc.

SMI Systems, LLC

N/A

N/A

SMISC Holdings, LLC

SMI Trackside, LLC

N/A

N/A

 

 

--------------------------------------------------------------------------------

 

 

Schedule 2

 

Form of Irrevocable Stock Power

 

 

FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers to

 

 

 

the following shares of capital stock of                                       
                                           , a                                
                               :

 

 

Certificate No.    No. of Shares

               

 

 

 

and irrevocably appoints

 

 

its agent and attorney-in-fact to transfer all or any part of such capital stock
and to take all necessary and appropriate action to effect any such transfer.
The agent and attorney-in-fact may substitute and appoint one or more persons to
act for him.

 

Date:                                                                          
                 ,     a                                                        
                                            By:                                 
                                                        Name:     Title:  

               

 

 

Witnessed by:   [Signature Guaranteed:]                        

                         